Exhibit 10.4

RESTRICTED STOCK AWARD CERTIFICATE

THIS IS TO CERTIFY that Petrohawk Energy Corporation, a Delaware corporation
(the “Company”), has offered you, as a former employee of KCS Energy, Inc. (the
“Grantee”), the right to receive Common Stock (the “Stock” or “Shares”) of the
Company under the KCS Energy, Inc. 2005 Employee and Directors Stock Plan, which
was assumed by the Company pursuant to the merger of KCS Energy, Inc. with and
into the Company on July 12, 2006, (the “Plan”), as follows:

 

Name of Grantee:

 

 

 

Address of Grantee:

 

 

   

 

   

 

 

Number of Shares:

 

 

 

Grant Date:

 

 

 

Vesting

   

Commencement Date:

 

 

 

Vesting Schedule: Unless otherwise provided in this Agreement or the Plan,
            of the Shares shall vest on              , 200        , an
additional             of the Shares shall vest on             ,
200            and             of the Shares shall vest on              , 200__.

By your signature and the signature of the Company’s representative below, you
and the Company agree to be bound by all of the terms and conditions of the
Restricted Stock Award Agreement, which is attached hereto as Annex I and the
Plan (both incorporated herein by this reference as if set forth in full in this
document). By executing this Certificate, you hereby irrevocably elect to accept
the Restricted Stock Award rights granted pursuant to this Certificate and the
related Restricted Stock Award Agreement and to receive the shares of Restricted
Stock of the Company designated above subject to the terms of the Plan, this
Certificate and the Award Agreement.

Executed as of this             day of             , 200__.

 

GRANTEE:     PETROHAWK ENERGY CORPORATION        By:       

, an individual

      Larry Helm, Executive Vice President- Chief Administrative Officer